DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Panel species I and Pocket species IV in the reply is acknowledged. Claim 12 is withdrawn, as it is drawn to a non-elected species of pocket; elected species poIV does not have a right-angle bend. Claim 16 is withdrawn, as it is drawn to non-elected species of panel paIV (claim 17 is additionally withdrawn, as the claim is assumed to depend from claim 16). 

Claim Objections
Claim 3 is objected to because “lip portions each of comprise” should be --lip portions each comprise--. 
Claim 9 is objected to because “first and locking systems” should clearly be --first and second locking systems--.
Appropriate correction is required.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, specification page 4 indicating “known technology”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said” binder. There is insufficient antecedent basis for this limitation in the claim. It is assumed the claim depends from claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 and 18 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte (10,214,916). 
1.	Schulte discloses a set of similar or essentially identical building panels, comprising:
a first mechanical locking system (9 and the projection above 9 on panel 2, Fig. 2) at respective parallel and opposite third and fourth edges (13,14) being long edges of the panel, the first mechanical locking system configured to cooperate for horizontal and vertical locking between two adjacent building panels, and 
a second locking system (9 and the projection above 9 on panel 2, Fig. 1 or 7) at respective parallel and opposite first and second edges, configured to cooperate for horizontal and vertical locking of two adjacent building panels 
wherein an upper edge portion of one of the third edge or fourth edge, comprises a first lower lip portion configured to cooperate with a first upper lip portion of an upper edge portion of the other of the third and fourth edge of an adjacent panel when said third and fourth edges are assembled in locking position (Fig. 2 shows such first upper and lower lips represented by upper and lower projections located at the upper edge).

2.	Schulte discloses the set according to claim 1, Schulte further teaching wherein an upper edge portion of one of the first or the second edge comprises a second lower lip portion configured to cooperate which a second upper lip portion of an upper edge portion of the other of the first and second edge of an adjacent panel when said first and second edges are assembled in locking position (Fig. 7 shows such first upper and lower lips represented by upper and lower projections located at the upper edge).

3.	Schulte discloses the set according to claim 1, Schulte further teaching wherein the lip portions each comprise a planar horizontal surface (Figs. 2 and 7). 

4.	Schulte discloses the set according to claim 1, Schulte further teaching 
wherein the first lower lip portion is continuous with the second lower lip portion because as shown in the figures, both lower lip portions are at the same height. 

5.	Schulte discloses the set according to claim 1, Schulte further teaching wherein said lip portions continuously define a datum plane because as shown in there is a horizontal plane where they meet. 
6.	Schulte discloses the set according to claim 1, Schulte further teaching wherein said lip portions are contiguous with each other such as to extend continuously along the first, second, third and fourth edges because as shown in the figures, all lip portions are at the same height. 

7.	Schulte discloses the set according to claim 1, Schulte further teaching wherein the first upper lip portion is configured to bear on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system (Fig. 2 shows that the first upper lip portion bears on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system because the first upper lip is on top).

8.	Schulte discloses the set according to claim 1, Schulte further teaching wherein the second upper lip portion is configured to bear on the second lower lip portion when adjacent panels are assembled in locking position by means of the second 

9.	Schulte discloses the set according to claim 1, Schulte further teaching wherein the first and second locking systems each comprises a locking tongue (19 and 28) and a tongue groove, wherein said lip portions are disposed between a respective of said locking tongue or tongue groove and the front surface of the panel (Figs. 1-2).

10.	Schulte discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge, each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend inwards towards a centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include such structure on the second and fourth edges for addition relief and easier assembly. 

11.	Schulte discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend outwards away from the centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion).

18.	Schulte discloses the set according to claim 1, Schulte further teaching wherein at least one pocket is formed between the first edge of a panel and the second edge of an adjacent panel when the panels are configured in assembled position, said pocket configured to receive a sealant (as shown in Fig. 2, there is vertical portion 17, then below that an angled relief portion forming a pocket).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boo (10,017,948) in view of Schulte. 
1.	Boo discloses a set of similar or essentially identical building panels (“Embodiments comprise a set of essentially identical panels comprising the first panel 1, the second panel 1' and a third panel 1'', as shown in FIG. 7A”, col. 8, lines 3-5, Fig. 10), comprising:
a first mechanical locking system (the abutting vertical, planar surfaces at the upper portion of the third and fourth edges are a mechanical locking system as broadly recited because the abutting faces lock to prevent horizontal relative movement between adjacent panels, Fig. 6A) at respective parallel and opposite third (5a) and fourth (5b) edges being long edges of the panel (Fig. 6A), the first mechanical locking system configured to cooperate for horizontal locking between two adjacent building panels as described above, and
a second locking system (the abutting vertical, planar surfaces at the upper portion of the first and second edges are a mechanical locking system as broadly recited because the abutting faces lock to prevent horizontal relative movement between adjacent panels, Fig. 10) at respective parallel and 
Boo does not disclose the locking systems configured to cooperate for horizontal and vertical locking, wherein an upper edge portion of one of the third edge or fourth edge comprises a first lower lip portion configured to cooperate with a first upper lip portion of an upper edge portion of the other of the third and fourth edge of an adjacent panel when said third and fourth edges are assembled in locking position.
Schulte discloses first and second locking systems (the first being 9 and the projection above 9 on panel 2, Fig. 2, the second being 9 and the projection above 9 on panel 2, Fig. 7) configured to cooperate for horizontal and vertical locking, wherein an upper edge portion of one of a third edge or fourth edge comprises a first lower lip portion configured to cooperate with a first upper lip portion of an upper edge portion of the other of the third and fourth edge of an adjacent panel when said third and fourth edges are assembled in locking position (Fig. 2 shows such first upper and lower lips represented by upper and lower projections located at the upper edge).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the lips in Boo to positively lock the panels horizontal and vertical. 

2.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein an upper edge portion of one of the first or the second edge comprises a second lower lip portion configured to cooperate which a second upper lip portion of an upper edge portion of the other of the first and second edge of an adjacent panel when said first and second edges are assembled in locking position (Fig. 7 shows such first upper and lower lips represented by upper and lower projections located at the upper edge).


wherein the lip portions each comprise a planar horizontal surface (Figs. 2 and 7). 

4.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching 
wherein the first lower lip portion is continuous with the second lower lip portion because as shown in the figures, both lower lip portions are at the same height. 

5.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein said lip portions continuously define a datum plane because as shown in there is a horizontal plane where they meet. 
6.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein said lip portions are contiguous with each other such as to extend continuously along the first, second, third and fourth edges because as shown in the figures, all lip portions are at the same height. 

7.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein the first upper lip portion is configured to bear on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system (Fig. 2 shows that the first upper lip portion bears on the first lower lip portion when adjacent panels are assembled in locking position by means of the first locking system because the first upper lip is on top).

8.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein the second upper lip portion is configured to bear on the second lower lip portion when adjacent panels are assembled in locking position by means of the second locking system (Fig. 7 shows 

9.	Boo in view of Schulte discloses the set according to claim 1, Boo further teaching wherein the first and second locking systems each comprises a locking tongue and a tongue groove (Fig. 6A shows the first locking system locking tongue 13 and a tongue groove 12 and Fig. 10A shows the second locking system locking tongue 30 and a tongue groove 20), wherein said lip portions are disposed between a respective of said locking tongue or tongue groove and the front surface of the panel in the set of Boo in view of Schulte. 

10.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge, each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend inwards towards a centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include such structure on the second and fourth edges for addition relief and easier assembly. 

11.	Boo in view of Schulte discloses the set according to claim 1, Schulte further teaching wherein said upper edge portion of the first edge and third edge each comprises a vertically extending edge portion extending from the front surface followed by a contiguous bend outwards away from the centre of the panel (as shown in Figs. 1-2, there is vertical portions 5 and 17, then below that an angled relief portion).



Claims 13-15 – are Schulte in view of Pervan (8,419,877). 
13.	Schulte discloses the set according to claim 1, Boo further teaching wherein the panel comprises a surface layer (“cover layer”), but does not expressly disclose that the surface layer comprises a binder. Pervan discloses that it is old in the art to use a binder (19) in a layer (col. 8, lines 47 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include a binder in Schulte for surface layer strength and wear resistance.

14.	Schulte in view of Pervan discloses the set according to claim 13, Pervan further teaching wherein said binder has a penetration depth into a core of the panel in a direction transverse the front surface (col. 8, lines 47 55). 

15.	Schulte in view of Pervan does not expressly disclose the penetration depth extends to and including at least part of the lip portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the penetration depth to extend to and include at least part of the lip portions to “increase moisture resistance (col. 8, line 62).

Claims 13-15 – are Boo in view of Schulte and in further view of Pervan (8,419,877). 


14.	Boo in view of Schulte and in further view of Pervan discloses the set according to claim 13, Pervan further teaching wherein said binder has a penetration depth into a core of the panel in a direction transverse the front surface (col. 8, lines 47 55). 

15.	Boo in view of Schulte and in further view of Pervan does not expressly disclose the penetration depth extends to and including at least part of the lip portions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the penetration depth to extend to and include at least part of the lip portions to “increase moisture resistance (col. 8, line 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633